Name: Commission Regulation (EEC) No 891/91 of 10 April 1991 amending Regulation (EEC) No 1589/87 on the sale by tender of butter to intervention agencies
 Type: Regulation
 Subject Matter: processed agricultural produce;  trade policy;  marketing
 Date Published: nan

 11 . 4 . 91 Official Journal of the European Communities No L 90/23 COMMISSION REGULATION (EEC) No 891/91 of 10 April 1991 amending Regulation (EEC) No 1589/87 on the sale by tender of butter to intervention agencies HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 1589/87 is hereby amended as follows : 1 . in Article 3 (3) (c), 'in the currency of the Member State in which the invitation to tender is issued' is replaced by 'in ecus, to no more than two decimal places' ; 2. in Article 4(1 ), ' 10 ECU' is replaced by 'ECU 30'; 3 . Article 1 1 is replaced by the following : 'Article 11 The proposed price referred to in Article 3 (3) (c), the securities provided for in Article 4 and the maximum price referred to in Article 5 shall be converted into national currency using the representative rate valid on the final date for the submission of tenders.' THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by Regula ­ tion (EEC) No 3641 /90 (2), and in particular the first subparagraph of Article 7a ( 1 ) and (3) thereof, Whereas Article 3 (3) (c) of Commission Regulation (EEC) No 1 589/87 (3), as last amended by Regulation (EEC) No 1310/90 (4), provides that tenderers must express the prices they offer per 100 kilograms of butter in the currency of the Member State in which the invitation to tender is issued ; whereas in order to make it simpler to fix the maximum buying-in price for the tender award, tenderers should be required to present their offers in ecus, to no more than two decimal places, per 100 kilo ­ grams of butter ; Whereas Article 4 of Regulation (EEC) No 1589/87 provides that tenderers must lodge a security of ECU 10 per tonne to guarantee on the one hand maintenance of the tender after the expiry of the final date for the submission of tenders and on the other hand delivery of the butter to the depot ; whereas the amount of that secu ­ rity has proved insufficient to ensure the fulfilment of the abovementioned primary requirements ; whereas it should accordingly be increased ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products, Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 10 April 1991 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 148, 28 . 6 . 1968 , p. 13 . (2) OJ No L 362, 27. 12. 1990, p. 5. (3) OJ No L 146, 6. 6. 1987, p. 27. (4) OJ No L 129, 19 . 5 . 1990, p. 29.